REPLEVIN. Pleas, 1. That the defendant had not taken or detained the property. 2. Property in a stranger. 3. Property in the defendant. The plaintiff joined issue on the first plea, and replied to the second and third, property in himself. Verdict, “We find the property to be in the plaintiff.” Judgment against the defendant for costs. Held, that this verdict did not authorise a judgment for the plaintiff, as the jury had not found that the horse had been taken or detained by the defendant.
*20A bill of exceptions relative to the affidavit and bond in this case, stated—“ which affidavit and bond -are made a part of the record.” Held, that this statement did not make the affidavit and bond a part of the record; and that to make them so by-means of a bill of exceptions, they should be copied into the bill (1).

 Vide The Stale Bank of Indiana v. Brooks, May term, 1838, note.